212 F.2d 205
EXNER SAND & GRAVEL CORPORATION, owner of the Scow FlorenceE., Libellant-Appellant,v.John Walter SWENSON and Carl Swenson, doing business underthe name and style of John Swenson Drydocks,Respondent-Appellee.THE FLORENCE E.
No. 211, Docket 22739.
United States Court of Appeals,Second Circuit.
Argued April 6 and 7, 1954.Decided April 27, 1954.

Appeal from a final decree of the United States District Court for the Eastern District of New York; Clarence G. Galston, District Judge.
Purdy, Lamb & Catoggio, New York City (Edmund F. Lamb, New York City, of counsel), for libellant-appellant.
Mahar & Mason, New York City (Frank C. Mason, New York City, of counsel), for respondents-appellees.
Before CHASE, Chief Judge, and SWAN and FRANK, Circuit Judges.
PER CURIAM.


1
Affirmed on the opinion below.  D.C., 110 F.Supp. 531.